BENEDICT, District Judge,
gave his opinion on the application to admit the prisoner to bail. He said: “I have considered the matter of bailing John Devlin, and made inquiries as to the practice in the Southern district court. A doubt is supposed to exist as to the power of taking bail after conviction under the words of the statute which permits bail to be taken. The practice seems to have been not to take bail. There being a doubt with the court as to taking bail that is sufficient to defeat the application in the present case, the prisoner must be remanded until the argument takes place.”